Case 0:20-cv-60420-WPD Document 1 Entered on FLSD Docket 02/26/2020 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


 CATHRINE SILVER,                                                       CASE NO.:

         Plaintiff,

 v.

 AMERICAN EXPRESS COMPANY,

         Defendant.
                                                  /

                                            COMPLAINT

         Plaintiff, CATHRINE SILVER (“Plaintiff”), by and through undersigned counsel, hereby

 sues the Defendant, AMERICAN EXPRESS COMPANY (“AMEX” or “Defendant”), and alleges

 the following:

                  JURISDICTION, VENUE, PARTIES AND JURY DEMAND

      1. This is an action brought pursuant to the Telephone Consumer Protection Act (“TCPA”),

 47 U.S.C. § 227, which are within this Court’s original, federal question jurisdiction pursuant to

 28 U.S.C. § 1331, and for state law claims within the Court’s supplemental jurisdiction pursuant

 to 28 U.S. C. § 1367.

      2. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), because the Defendant

 regularly conducts business in Broward County Florida, and because a substantial part of the

 events or omissions giving rise to Plaintiff’s claim occurred in this district.

      3. Plaintiff, at all times material to this lawsuit, was and is a resident of Broward County,

 Florida and is otherwise sui juris.




                                                      1
Case 0:20-cv-60420-WPD Document 1 Entered on FLSD Docket 02/26/2020 Page 2 of 9



     4. Defendant SPS, is a national banking institution which does substantial and not isolated

 business in Broward County, Florida and/or otherwise within the jurisdiction of the Southern

 District of Florida.

     5. Defendant, AMEX, is a Federal Savings Banking institution which does substantial and

 not isolated business in Broward County, Florida and/or otherwise within the jurisdiction of the

 Southern District of Florida.

     6. Defendant is subject to personal jurisdiction in this District and in this Court pursuant to

 Florida Statutes §48.193, in that they conduct substantial and not isolated business within the

 Southern District of Florida and otherwise have sufficient contacts within Florida and this District

 upon which to support personal jurisdiction, and because subjecting them to personal jurisdiction

 in this District does not otherwise offend traditional notions of fair play and substantial justice.

     7. JURY DEMAND: Plaintiff demands that all issues in this case be tried by a jury in

 accordance with the Seventh Amendment to the United States Constitution and Rule 38(b) of the

 Federal Rules of Civil Procedure.

     8. Plaintiff has retained the undersigned law firm as his attorney in this action and is obligated

 to pay reasonable attorneys' fees and all costs incurred in this action.

                                   GENERAL ALLEGATIONS

     9. Plaintiff incurred a debt or obligation to pay money arising out of a transaction in which

 money, property, insurance or services, which are the subject of the transaction are primarily for

 personal, family, or household purposes, whether or not such obligation has been reduced to

 judgment. Specifically, Plaintiff incurred the debt in the purchase of personal.

     10. At all times material hereto, Defendant had actual and/or constructive knowledge that

 Plaintiff was represented by legal counsel with respect to the relevant debt herein.



                                                   2
Case 0:20-cv-60420-WPD Document 1 Entered on FLSD Docket 02/26/2020 Page 3 of 9



     11. On or about January 21, 2019, Plaintiff’s American Express account was charged the

 amount of $30,000.00 for an alleged deposit on purchase of windows by Florida Windows &

 Doors.

     12. Upon discovering this charge, Plaintiff immediately disputed the same with Defendant

 AMEX.

     13. On or about March 1, 2019, Plaintiff received a letter from Defendant AMEX indicating

 that it would not be reversing the $30,000.00 deposit charge.

     14. On or about April 16, 2019 retained undersigned and faxed to AMEX a Claim Notice and

 Third-Party Authorization advising Defendant Plaintiff had retained undersigned and that all

 notices and communications regarding the subject purported obligation be sent to Plaintiff’s

 counsel. See attached correspondence appended hereto as Exhibit “A”.

     15. On or about May 1, 2019, Defendant emailed undersigned acknowledging undersigned’s

 representation of Plaintiff. See attached email appended hereto as Exhibit “B”.

     16. Subsequently, Defendant and Plaintiff through Plaintiff’s counsel commenced settlement

 negotiations via email correspondence, telephonic communications and regular mail

 correspondence regarding the purported debt obligation up to and through December 2019 to no

 avail.

     17. Notwithstanding Defendant having actual knowledge of Plaintiff’s representation by

 counsel, Defendant continuously attempted to collect upon its purported debt obligation directly

 with Plaintiff. Specifically, on October 25, 2019, October 28, 2019, November 18, 2019,

 November 19, 2019, November 21, 2019, November 25, 2019, November 27, 2019, December 5,

 2019, December 6, 2019, December 12, 2019 and December 13, 2019, Defendant called and left




                                                 3
Case 0:20-cv-60420-WPD Document 1 Entered on FLSD Docket 02/26/2020 Page 4 of 9



 messages on Plaintiff’s mobile telephone. See attached screenshots appended hereto as Exhibit

 “C”.

     18. Better still, on October 23, 2019, Defendant attempted to collect upon its purported debt

 obligation by contacting a third-party friend of Plaintiff via telephonic communication, leaving a

 message on said third party’s voicemail.

     19. Notwithstanding the numerous attempts to contact Plaintiff directly on her mobile

 telephone, on January 20, 2020, Defendant also emailed undersigned’s office acknowledging that

 undersigned represented Plaintiff regarding the purported debt obligation. See attached email

 appended hereto as Exhibit “D”.

     20. At all times mentioned hereinabove in all communications directly with Plaintiff and even

 a third party, Defendant knew Plaintiff was represented by counsel.

     21. Plaintiff has been the subject of collection activity. The specific activity consists of

 telephonic communications directly to Plaintiff by Defendant.

     22. In this case, Defendant clearly knew Plaintiff was represented by counsel with respect to

 the debt. Notwithstanding, Defendant continuously and intentionally continued to circumvent

 Plaintiff’s counsel and attempted to communicate with Plaintiff directly through telephonic

 communication.

     23. Defendant’s collection activity not only violated federal law by contacting a debtor known

 to be represented by counsel, but it also began to drive a wedge in that representation. Specifically,

 after attempts by Defendant to communicate with Plaintiff, she contacted undersigned’s office

 inquiring if it was, in fact, doing its job and representing her.

     24. The Plaintiff has clearly been the object of collection activity. The specific activity

 consisted of communications directed to the Plaintiff on her telephone by Defendant while Plaintiff



                                                    4
Case 0:20-cv-60420-WPD Document 1 Entered on FLSD Docket 02/26/2020 Page 5 of 9



 was represented by counsel and Defendant knew Plaintiff was and continues to be represented by

 counsel.

    25. Defendant AMEX’s, principal business is the lending of funds and the collection of debt

 or is an entity who regularly collects or attempts to collect, directly or indirectly, debts owed or

 due or asserted to be owed or due. Defendant is a “debt collector” as defined by Fair Debt

 Collection Practices Act, 15 U.S.C. § 1692-1692p., and Florida Statute §559.55(7).

                               COUNT I
    VIOLATION OF THE FLORIDA CONSUMER COLLECTIONS PRACTICES ACT
             (FCCPA) AGAINST AMERICAN EXPRESS COMPANY

    26. Plaintiff realleges and incorporates by reference paragraphs 1 through 24 as if fully set

 forth herein.

    27. This is an action against Defendant AMEX for violation of the Florida Consumer

 Collection Practices Act, Florida Statutes § 559.55, et seq. (“FCCPA”).

    28. Defendant AMEX, upon information and belief, is a debt collector within the meaning of

 the FCCPA, because it is the holder of the debt obligation, who regularly collects or attempts to

 collect debts owed or due or asserted to be owed or due purportedly owed.

    29. The correspondence which is the subject of this action and that will be obtained through

 discovery, comprises communication within the meaning of § 559.55(2), because it conveys

 information to Plaintiff regarding the purported debt obligation.

    30. By way of the correspondence that will be obtained during discovery and the telephonic

 communications as described in Exhibit “C”, Defendant violated the following provisions of the

 FCCPA:

                 §559.72(18)’s prohibition against communicating with Plaintiff when Defendant

                 knew, or should have known, that the Plaintiff is represented by an attorney with



                                                  5
Case 0:20-cv-60420-WPD Document 1 Entered on FLSD Docket 02/26/2020 Page 6 of 9



                 respect to such debt and has knowledge of, or can readily ascertain, such attorney’s

                 name and address.

    31. The actions of the Defendant as alleged herein were accomplished with such intentional

 misconduct and/or gross negligence as to warrant an award of punitive damages to the maximum

 extent permitted by law based on the level of intent and knowledge of the Defendant.



    WHEREFORE, Plaintiff demands entry of judgment against the Defendant AMEX, for actual

 damages, statutory damages, punitive damages, court costs, attorneys’ fees pursuant to Florida

 Statutes § 559.77, pre- and post-judgment interest, and for such other and further relief as the Court

 deems just and proper.

                              COUNT II
   VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT (“TCPA”)
                            47 U.S.C. § 227

    32. Plaintiff realleges and incorporates by reference paragraphs 1 through 24 as if fully set

 forth herein.

    33. It is a violation of the TCPA to make “any call (other than a call made for emergency

 purposes or made with the prior express consent of the called party) using any automatic telephone

 dialing system … to any telephone number assigned to a … cellular telephone service ….” 47

 U.S.C. § 227(b)(1)(A)(iii).

    34. Defendant – or third parties directed by Defendant – used equipment having the capacity

 to dial numbers without human intervention to make non-emergency telephone calls to the cellular

 telephones of Plaintiff.

    35. These calls were made without regard to whether or not Defendant had first obtained

 express permission from the called party to make such calls. In fact, Defendant did not have prior



                                                   6
Case 0:20-cv-60420-WPD Document 1 Entered on FLSD Docket 02/26/2020 Page 7 of 9



 express consent to call the cell phones of Plaintiff when its calls were made.

     36. Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

 telephone dialing system to make non-emergency telephone calls to the cell phones of Plaintiff

 and other third-party persons without her prior express written consent.

     37. Defendant knew that it did not have prior express consent to make these calls and knew or

 should have known that it was using equipment that at constituted an automatic telephone dialing

 system. The violations were therefore willful or knowing.

     38. As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff was

 harmed and is entitled to a minimum of $500.00 in damages for each violation. Plaintiff is also

 entitled to an injunction against future calls. Id.

     WHEREFORE, Plaintiff prays for the following relief:

         a. A declaration that Defendant’s practices described herein violate the Telephone

         Consumer Protection Act, 47 U.S.C. § 227;

         a. An injunction prohibiting Defendant from using an automatic telephone dialing

         system to text message telephone numbers assigned to cellular telephones without

         the prior express permission of the called party;

         c. An award of actual and statutory damages; and

         d. Such further and other relief the Court deems reasonable and just.

                            COUNT III
   KNOWING AND/OR WILLFUL VIOLATION OF THE TELEPHONE CONSUMER
             PROTECTION ACTION (“TCPA”), 47 U.S.C. § 227

     39. Plaintiff realleges and incorporates by reference paragraphs 1 through 24 as if fully set

 forth herein.

     40. At all times relevant, Defendant knew or should have known that its conduct as alleged



                                                       7
Case 0:20-cv-60420-WPD Document 1 Entered on FLSD Docket 02/26/2020 Page 8 of 9



 herein violated the TCPA.

    41. Defendant knew that it did not have prior express consent to make these calls and knew or

 should have known that its conduct was a violation of the TCPA.

    42. Because Defendant knew or should have known that Plaintiff had not given prior express

 consent to receive its autodialed calls, the Court should treble the amount of statutory damages

 available to Plaintiff pursuant to § 227(b)(3) of the TCPA.

    43. As a result of Defendant’s violations, Plaintiff is entitled to an award of $1,500.00 in

 statutory damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47

 U.S.C. § 227(b)(3)(C).

    WHEREFORE, Plaintiff prays for the following relief:

        a. A declaration that Defendant’s practices described herein violate the Telephone

        Consumer Protection Act, 47 U.S.C. § 227;

        b. An injunction prohibiting Defendant from using an automatic telephone dialing

        system to call and text message telephone numbers assigned to cellular telephones

        without the prior express permission of the called party;

        c. An award of actual and statutory damages; and

        d. Such further and other relief the Court deems reasonable and just.




                                                 8
Case 0:20-cv-60420-WPD Document 1 Entered on FLSD Docket 02/26/2020 Page 9 of 9



                                           JURY DEMAND

    Plaintiff requests a trial by Jury on all issues so triable.

    Dated this 26th of February 2020.

                                                 Respectfully submitted,

                                                 FARROW LAW, P.A.
                                                 Attorneys for Plaintiff
                                                 4801 S. University Drive, Suite 132
                                                 Davie, Florida 33328
                                                 Telephone:     (954) 252-9818
                                                 Facsimile:     (954) 252-9821
                                                 jay@farrowlawfirm.com
                                                 meera@farrowlawfirm.com

                                                 BY: /s/Jay Lewis Farrow___________
                                                     JAY LEWIS FARROW, ESQ.
                                                     Florida Bar Number: 625213
                                                     MEERA K. KOODIE, ESQ.
                                                     Florida Bar Number: 1020242




                                                    9
